DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/27/2020 has been entered
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-12, 14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US Patent No. 5,168,846) in view of Muroki et al (US Patent No. 3,976,036)
Regarding claim 1, Paul teaches A rotary engine comprising: 
a rotor (80 figure 1 rotor) sealingly received within an internal cavity (81 figure 1 epitrochoidal chamber) of a housing to define a plurality of combustion chambers (figure 1 combustion chambers are the cavities between 80 and 81) having a variable volume; 
(46 figure 1) and an exhaust port (44 figure 1) defined through the housing and in fluid communication with each of the combustion chambers in a successive manner; 
a pilot subchamber stationary relative to the housing (space under 22 and 24 figure 1-3) in fluid communication with each of the combustion chambers in a successive manner; 
a main fuel injector (11 figure 1) in direct fluid communication with each of the combustion chambers in a successive manner, the main fuel injector (11 figure 1) being located downstream of the intake port (46 figure 1) and upstream of the pilot subchamber (space under 22 and 24 figure 1 and 3) with respect to a direction of rotation of the rotor; 
a pilot fuel injector (22 figure 1) in fluid communication with the pilot subchamber; 
an ignition source (24 figure 1) in heat exchange relationship with the pilot subchamber; and 
an interburner fuel injector (21 figure 1 examiner notes that “22” as previously cited was a typographical error) in direct fluid communication with each of the combustion chambers in a successive manner, the interburner fuel injector being located downstream of the pilot subchamber and upstream of the exhaust port.
Paul does not explicitly teach however Muroki teaches a volume of the pilot subchamber being a percentage of a displacement volume defined as a difference between maximum and minimum volumes of one of the combustion chambers. (column 3 line 20-35 primary combustion chamber 8 is a volume which is 35 to 65% of the sum of the column of the primary combustion chamber and that of the working chamber 5 in the most compressed position... it has been found that with the volume ratio of 50% is the most preferable result).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Paul based on the teachings of Muroki to teach a volume of the pilot subchamber being a percentage of a displacement volume defined as a difference between maximum and minimum volumes of one of the combustion chambers. The motivation would be to have satisfactory engine output (Muroki column 3 line 20-45).
(included claim 14) Modified Paul and Muroki does not explicitly teach the pilot subchamber being 0.5 and at most 3.5% of a displacement volume. But Muroki does discuss that volume ratio is determined for a satisfactory output (Muroki column 3 line 20-30). Therefore Muroki discloses the claimed invention except for the pilot subchamber being 0.5 and at most 3.5% of a displacement volume OR 5-25% (claim 14). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pilot subchamber being 0.5 and at most 3.5% of a displacement volume OR 5-25% (claim 14), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 3, Paul teaches the limitations of claim 1.
Paul further teaches wherein each of the combustion chamber is in simultaneous fluid communication with the pilot subchamber and the interburner fuel injector during a respective portion of a revolution of the rotor (figure 3a-3c combustion chamber 80 and 81 is in fluid communication during the respective portion shown in figure 3a-3c).
Regarding claim 4, Paul teaches the limitations of claim 1.
Paul further teaches wherein the interburner fuel injector is spaced from the pilot subchamber a distance sufficient to prevent the combustion chambers from simultaneously communicating with the pilot subchamber and the interburner fuel injector (figure 3a-3c).
Regarding claim 6, Paul teaches the limitations of claim 1.
Paul further teaches wherein the rotary engine is a Wankel engine (figure 1), the internal cavity having a profile defining two lobes (81 figure 1 epitrochoidal chamber), the rotor having three circumferentially-spaced apex portions (80 figure 1) in sealing engagement with a peripheral wall of the housing and separating the combustion chambers.
Regarding claim 7, Paul teaches the limitations of claim 1.
Paul further teaches a compressor in fluid communication with the intake port of the rotary engine, and a turbine in fluid communication with the exhaust port of the rotary engine, the turbine having a turbine shaft compounded with an engine shaft drivingly engaged to the rotor (6 figure 1 turbo compressor).
Regarding claim 8, Paul teaches the limitations of claim 1.
Paul further teaches wherein the pilot subchamber has a circular cross-section (figure 6 top view of figure 3a).
Regarding claim 9, Paul teaches the limitations of claim 1.
Paul further teaches wherein the pilot subchamber is in fluid flow communication each of the combustion chambers in a successive manner via at least one opening, the at least one opening defining a restriction (figure 1 and figure 2).
Regarding claim 10, Paul teaches the limitations of claim 1.
Paul further teaches wherein the pilot subchamber has a shape forming a reduced cross-section adjacent an opening connecting the pilot subchamber to each of the combustion chambers in a successive manner (figure 6).
Regarding claim 11, Paul teaches the limitations of claim 1.
Paul further teaches wherein the pilot subchamber is defined by an insert received within the housing (figure 6).
Regarding claim 12, Paul teaches the limitations of claim 1.
Paul further teaches wherein the insert is made of a material 
Paul does not explicitly teach the material having a greater heat resistance than that of the housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the material having a greater heat resistance than that of the housing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, applicant has not stated in the specification that the material would impose any unexpected results.
Regarding claim 14, see the rejection of claim 1 above.
Regarding claims 15-20, see the rejection of claim 2-8 above.

Claim 2, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US Patent No. 5,168,846) and Muroki et al (US Patent No. 3,976,036)
Regarding claim 2, Paul teaches the limitations of claim 1.
Paul further teaches a source of fuel in fluid communication with the main fuel injector, the pilot fuel injector and the interburner fuel injector (column 4 line 5-10 fuel and column 1 line 5-10).
Paul does not teach that the fuel is a source of heavy fuel. However Paul teaches that fuel is used (column 4 line 5-10) and that complete fuel combustion is achieved by adjusting the combustion chamber (column 1 line 5-10) therefore it would have been obvious to one or ordinary skill in the art to modify Paul to teach the use of heavy fuel. The motivation would be to achieve complete combustion by adjusting the combustion chamber accordingly
For limitations of claim 15 see the rejection of claim 2 above

Claim 5, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paul et al (US Patent No. 5,168,846) and Muroki et al (US Patent No. 3,976,036) in view of Schulz et al (US PG Pub No. 2014/0261293)
Regarding claim 5, Paul teaches the limitations of claim 1.
Paul does not explicitly teach that the ignition source is a glow plug
Shultz teaches that the ignition source is a glow plug (84 figure 1 paragraph 28)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Paul based on the teachings of Schulz to teach that the ignition source is a glow plug. The motivation would be to be a simple substitution of the glow and spark plug depending on the fuel used to aid in combustion of the fuel used.
For limitations of claim 18 see the rejection of claim 5 above
Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Regarding applicants arguments on page 5… applicant states that Muroki does not teach the volume of the combustion chambers. Please reference the optimum range rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747